Citation Nr: 1445921	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  05-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 9, 2012 and in excess of 40 percent from March 9, 2012 for a chronic low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Daniel Krasnegor


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

In September 2008, the Board of Veterans' Appeals (Board) denied a rating in excess of 20 percent for chronic low back strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the parties to the appeal (the Veteran, through her attorney, and a representative from VA General Counsel) filed a Joint Motion for Vacatur and Remand of the Board's decision (Motion).  The Court granted the Motion later that same month.

In September 2010, the Board determined that the Veteran's appeal with respect to the evaluation of her chronic low back strain arose from a February 1991 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board pointed out that the RO had denied a rating in excess of 10 percent for the Veteran's disability, that she had perfected an appeal with respect to that denial, and that the Board had remanded the matter for additional development in September 1992.  Thereafter, in May 1996, the RO increased the rating for the disability to 20 percent, but did not grant the full benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the matter remained pending.  Because the Veteran's claim was determined to have been pending for several years, the Board remanded the case for further development, to include development of any additional evidence pertaining to the Veteran's treatment for her service-connected low back disability since 1991.

In January 2012 the Board remanded the claim for further development.  In a November 2012 rating decision, an RO increased the evaluation for a chronic low back strain to 40 percent as of March 9, 2012.  Separate 10 percent evaluations were assigned as of March 9, 2012 for left and right lower extremity neurological symptoms associated with chronic low back strain, muscular.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where...the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the January 2012 Board remand, the Veteran was to be scheduled for a VA examination for a low back disability.  The examiner was to offer an opinion as to whether the Veteran had has intervertebral disc syndrome (IVDS), and if so whether it was at least as likely as not that it was related to the Veteran's low back strain.  

The Veteran had a VA examination in March 2012.  The examiner diagnosed her with IVDS but did not provide an opinion as to whether the IVDS was related to  the low back strain.  In a December 2013 VA examination report addendum, the examiner wrote that theoretically, a back sprain mainly indicates ligament/muscle injury, and disc injury is intervertebral.  It was noted that a 1995 back x-ray was normal and that a 2009 x-ray revealed decreased disc space and that an MRI confirmed disc disease.  The Board does not find the examination report and addendum to be responsive to the question posed (whether it is at least as likely as not that the IVDS is related to the low back strain).  Therefore, an addendum to the December 2013 opinion must be obtained.

The assignment of a disability rating for the Veteran's low back disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to March 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from 
March 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from March 2012 to the present.

2.  Thereafter, return the claims file to the provider who provided the December 2013 opinion, if available, or to another appropriate provider.  The provider should offer an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50% probability), that the Veteran's IVDS is related to the Veteran's service-connected chronic low back strain.  The physician should provide an explanation as to the medical basis for all opinions expressed.

If any opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

3.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



